Citation Nr: 1447919	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  10-26 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a right shoulder disorder.  

3.  Entitlement to service connection for a bilateral Achilles tendon disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968 and November 1972 to February 1981.  The Veteran also had Reserve and National Guard service.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran's claims for bilateral hearing loss, tinnitus, and a cervical spine disorder were granted in April 2010 and January 2012 rating decisions and are therefore not before the Board.  

The Veteran testified before a Decision Review Officer (DRO) in March 2011 and a copy of that transcript is of record.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in both files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In regards to his low back disorder, the Veteran contends that his low back disability is related to his military service.  Specifically, the Veteran asserts that his low back disability is related to treatment for his low back in August 1978 and/or repetitive injuries from pushing large pallets during his Air Force Reserve service.  See March 2011 DRO hearing transcript.  

Service treatment records dated after November 1980 are absent of any complaints, treatment, or diagnosis of a low back condition until a December 2002 private treatment record that shows the Veteran underwent back surgery in November 2002.  

The Veteran was afforded a VA examination in March 2010.  The examiner concluded that it was less likely as not the Veteran's current disability was related to his in-service treatment.  The examiner explained that it was more likely related to the attrition of aging, musculoskeletal deconditioning, being overweight, and genetic predisposition to developing lumbar spine conditions.  However, the examiner did not address the Veteran's periods of Reserve and National Guard service.  

In regards to the Veteran's right shoulder disorder, the Veteran contends that his right shoulder condition is related to his military service.  Specifically, the Veteran contends that he strained his shoulder in 1995 or 1996 while pushing palates during his Army Reserve service.  The Veteran also asserts that he injured his shoulder again during his Air Force Reserve service.  See March 2011 DRO hearing transcript.

The Veteran's service treatment records include private treatment records dated November 1996 to March 1998 that show the Veteran injured his right shoulder in November 1996 and underwent a right shoulder rotator cuff repair in December 1996.  The Veteran's private physician also restricted movements above eye level, including National Guard duties.  

In regards to the Veteran's bilateral Achilles tendon disorder, the Veteran contends that his bilateral Achilles tendon disorder is related to his military service.  Specifically, the Veteran asserts that he injured his left Achilles sometime between 1996 and 1998 during Reserve service and was treated at the Darnall Army Medical Center at Fort Hood.  The Veteran also asserts that he injured his right Achilles six or seven years later during Reserve service and that his left Achilles disorder has caused his right Achilles disorder.  See March 2011 DRO hearing transcript.

Private treatment records dated June 2001 to September 2001 show that the Veteran reported to the emergency room in June 2001 with a left gastro meniscus injury.  
Service treatment records show that the Veteran was initially placed on a physical profile from September 2001 to January 2002, but was returned to full duty by a private physician for a left Achilles injury in September 2001.  

Private treatment records dated August 2007 show that the Veteran suffered a partial tear of the medial head of the gastroc on the right.  

The Board notes that the Veteran has asserted that his claimed disabilities may be related to his periods of active duty, Reserve service, and National Guard service.  However, while service treatment records dated November 1962 to May 2004 are associated with the claims file, the records are incomplete as to the exact dates that the Veteran was on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) during this time period.  Therefore, because the exact dates that the Veteran was on ACDUTRA or INACDUTRA are significant to determine if any injury occurred during these times, the Board finds that a remand is required to obtain this information.  The Veteran should then be afforded a new VA examination to determine whether any disability was incurred in or aggravated by a period of active duty, ACDUTRA, or INACDUTRA.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any pertinent outstanding treatment records, both VA and private, for his low back, bilateral Achilles tendon, and right shoulder disorders.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  

2. Obtain verification of the specific dates of the Veteran's Reserve and National Guard duty service, to include the specific dates of ACDUTRA and INACDUTRA service, through appropriate official channels for the time period from February 1981 (date of discharge from last period of active service) to May 2004 (date of transfer to the retired reserve service).  Reports of retirement points are not helpful in this regards.  Rather, the actual dates of service are needed.  All efforts to obtain this information should be fully documented.

3. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's low back, right shoulder, and bilateral Achilles tendon disorders.  The Veteran's claims folder, including a copy of this REMAND, should be made available to the examiner.  The precise periods of service, including ACDUTRA and INACDUTRA must be provided to the examiner.  

The examination report should include a review and discussion of the Veteran's medical history as well as a comprehensive evaluation, and any tests deemed as necessary.

Low back disorder

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed low back disorder is related to the Veteran's active duty service, including August 1978 in-service treatment?

The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed low back disorder was incurred or aggravated (i.e., preexisting disorder worsened and such worsening was beyond the natural progression of the disorder) during any subsequent period of ACDUTRA or INACDUTRA, to include pushing large pallets?

Right Shoulder

The examiner should opine as to whether it is  at least as likely as not (50 percent or greater probability) that any diagnosed right shoulder disorder was incurred or aggravated (i.e., preexisting disorder worsened and such worsening was beyond the natural progression of the disorder) during any period of ACDUTRA or INACDUTRA, to include pushing large pallets?

Bilateral Achilles Tendon

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed bilateral Achilles tendon disorder was incurred or aggravated (i.e., preexisting disorder worsened and such worsening was beyond the natural progression of the disorder) during any period of ACDUTRA or INACDUTRA?

If, and only if, the Veteran's left Achilles tendon disorder is found to be related to his military service, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right Achilles tendon disorder was (a) caused by, or (b) aggravated by his left Achilles tendon disorder?  If aggravation occurred, the physician should quantify, if possible, the extent to which the disability was aggravated.

The examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



